DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/21/22 has been entered, in which Applicant amended claims 1, 8, and 14. Claims 1-19 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 101 rejections of claims 1-19 regarding abstract ideas are withdrawn in light of Applicant’s amendments and explanations.
Revised 35 USC 103 rejections of claims 1-19 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0200321 to Hummel et al. (hereafter referred to as Hummel) in view of U.S. Patent Application Publication Number 2017/0270447 to Borean et al. (hereafter referred to as Borean) and in further view of U.S. Patent Application Publication Number 2016/0364678 to Cao (hereafter referred to as Cao).
As per claim 1, Hummel teaches:
A computer system for managing the adaptive dispatching of a taxi, the computer system comprising: one or more memories having computer readable code; and one or more processors, where the one or more processors, in response to retrieving and executing the computer readable code, cause the computer system to perform the following (Paragraph Number [0010] teaches the computing system includes one or more processors and one or more computer-readable media, the one or more computer-readable media storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to receive a request from a passenger for a ride from an origin to a destination).
receiving a request for a taxi, the received request being from a passenger (Paragraph Number [0024] teaches when a passenger requests a ride obtaining a passenger reputation score associated with such passenger, then determine a ride price that a passenger must pay to receive the requested ride based at least in part on the passenger reputation score associated with the passenger. Paragraph Number [0071] teaches a passenger can provide a request via passenger device 130 to the ride share platform 110 for a ride from an origin to a destination.  The request can be manually specified by the passenger using a suitable user interface or can be automatically generated, for example, based on historical data indicative of previous ride requests associated with the passenger).
detecting a location of a first taxi having a first driver and a second taxi having a second driver using global positioning satellite technology (Paragraph Number [0062] teaches the user equipment UE, not limiting for the present invention, may be any electronic devices, such as tablets or smartphones, provided with "Global Positioning System" (GPS) capabilities for determining drivers and passengers routes and positions, and internet connection functionalities for allowing said real-time information exchanging between the user equipment UE and the RSS system 100).
scoring the passenger based on at least one of a cancellation rate, a booking frequency, an abandonment rate, and a blacklist factor (Paragraph Number [0127] teaches at 416, the ride share platform adjusts the passenger reputation score based on the received feedback. In particular, the ride share platform can then impose reputation score penalties (e.g., increases in reputation score) and/or score rewards (e.g., decreases in reputation scores) on the basis of the answers to these feedback questions.  For instance, a penalty can be imposed on a reputation score for not being polite and considerate or for a ride not taking place without a cancellation. (abandonment rate). Again, the amount by which the user's reputation score is adjusted can be proportional to the amount of economic harm that resulted from the indicated transgressions).
matching the passenger to the first taxi driver and the second taxi driver based on the taxi driver score, the passenger score, and the combined score of the taxi driver and the passenger (Paragraph Number [0046] teaches matching passengers to drivers and set prices for rides by generating a set of candidate drivers who could possibly give a passenger a ride. Paragraph Number [0051]-[0052] teaches the ride share platform matches a passenger with a driver only when the passenger bids more for a ride than the estimated cost required for the driver to provide the ride.  In such implementations, for any fixed bid that a passenger with a positive passenger reputation score makes for a ride request, the passenger is less likely to be matched with a driver than the passenger would have been if the passenger did not have a positive passenger reputation score.  However, a passenger can still achieve the same probability of receiving a ride by bidding an amount rd more for the ride when the passenger is trying to pay off a positive passenger reputation score of d. If a driver has a positive driver reputation score of d, the driver can pay off a fraction r of this reputation score according to at least two approaches.  Under a first approach, the ride share platform ranks the driver in the same way that he would be ranked absent a positive driver reputation score.  However, the compensation offered to the driver for providing the ride (assuming the driver is in fact offered to provide the ride at all) would be reduced by an amount rd. Paragraph Number [0099] teaches the ride share platform 110 can be configured to present offers to the candidate drivers in accordance with the priority order.  For instance, the candidate driver ranked highest in the priority order can be selected as a matched driver).
wherein matching the passenger to the first taxi driver and the second taxi driver based on the taxi driver score and the passenger score comprises selecting, by the passenger, a taxi driver based on the taxi driver score exceeding a predetermined threshold (Paragraph Number [0086] teaches the ride share platform 110 can implement the driver selector 120 to identify one or more candidate drivers that are available to provide the passenger the requested ride; determine a value index for each identified candidate driver; determine a threshold value for each identified candidate driver; and compare the value index for each candidate driver to the respective threshold value.  The driver selector 120 and ride pricer 122 can cooperatively operate to generate an offer for a candidate driver to provide a ride to the passenger).
and selecting, by the taxi driver, a passenger based on the passenger score exceeding a predetermined threshold (Paragraph Number [0053] teaches the ride share platform can ensure that a driver never receives an offer that is inappropriately low, as an offer to a candidate driver which is inappropriately low may insult the driver or otherwise degrade the driver's interaction with the ride share platform.  In one example, the ride share platform may simply decline to make an offer to a driver any time the amount of compensation that would be offered the driver is too low (e.g., is below a threshold amount or a threshold percentage of a base compensation). Paragraph Number [0086] teaches the ride share platform 110 can implement the driver selector 120 to identify one or more candidate drivers that are available to provide the passenger the requested ride; determine a value index for each identified candidate driver; determine a threshold value for each identified candidate driver; and compare the value index for each candidate driver to the respective threshold value.  The driver selector 120 and ride pricer 122 can cooperatively operate to generate an offer for a candidate driver to provide a ride to the passenger).
dispatching the assigned first taxi driver or the assigned second taxi driver to the passenger (Paragraph Number [0107] teaches if a matched driver accepts the offer, a notification of acceptance can be communicated to the ride share platform 110 from the driver device 140.  Upon receipt of the notification of acceptance, the ride share platform 110 can provide a notification to the passenger device 130 that a ride has been obtained.  The passenger can confirm the ride, for example, by interacting with a user interface presented on the passenger device 130.  Navigation information can then be communicated to the matched driver to coordinate the ride).
Hummel teaches a ride dispatch service that assigns drivers and passengers together by matching their relative reputation scores but does not explicitly teach basing the rating upon an acceptance rate as described in the following citation from Borean:
scoring each of the first taxi driver and the second taxi driver based on at least one of an acceptance rate for assignment, a rejection rate for assignment, an idle rate, and a frequency of job acceptance (Paragraph Number [0036] teaches at each iteration, said receiving comprises receiving the acceptance feedbacks of the ride sharing proposals resulting from the minimization of the cost function further based on the values of the at least one threshold determined at the previous iteration, said global maximum further corresponding to values of the at least one threshold that maximize the acceptance rate at the current iteration. Paragraph Number [0099] teaches the values of the weighting coefficients c.sub.u, c.sub.e, c.sub.t and c.sub.r and the discriminating thresholds .theta..sub.A, .theta..sub.B, .theta..sub.C are dynamically updated according to an acceptance rate of the ride sharing proposals RSP by the RSS users (by acceptance rate meaning the number of times ride sharing proposals RSP acceptances happen, with respect to ride sharing proposals RSP rejections, over a predefined period of time or over a predefined number of received acceptance feedbacks) and, preferably, according to a reinforcement learning approach/procedure (See also Paragraph Number [0126])).
the change being determined by an adjustment to weights based on a taxi driver score, a passenger score, and a combined score of the taxi driver and the passenger (Paragraph Numbers [0096]-[0099] and Equation 5 relates to, and promotes, combinations of drivers and passengers with good reciprocal reputations. c.sub.u, c.sub.e, c.sub.t and c.sub.r are weighting coefficients. The values of the weighting coefficient c.sub.u, c.sub.e, c.sub.t, c.sub.r are dynamically updated to improve the quality of solutions proposed to drivers and passengers-in particular, the higher the value of a weighting coefficient c.sub.u, c.sub.e, c.sub.t, c.sub.r, the higher the weight assigned to that particular feature of the cost function C. The values of the weighting coefficients c.sub.u, c.sub.e, c.sub.t and c.sub.r and the discriminating thresholds .theta..sub.A, .theta..sub.B, .theta..sub.C are dynamically updated according to an acceptance rate of the ride sharing proposals RSP by the RSS users (by acceptance rate meaning the number of times ride sharing proposals RSP acceptances happen, with respect to ride sharing proposals RSP rejections, over a predefined period of time or over a predefined number of received acceptance feedbacks) and, preferably, according to a reinforcement learning approach/procedure (learning module 120)).
assigning the passenger to the taxi driver based on at least one of, a conditional historical acceptance rate of the taxi driver, a stochastic assignment of either chance constraints or a conditional value at risk, and acceptance by the taxi driver (Paragraph Number [0028] teaches a number of passengers not assigned to any driver are discriminated according to at least one threshold comprising at least one between an extra road threshold indicative of a maximum allowed extra road that satisfying the passengers would imply for the drivers, and a waiting time threshold indicative of a maximum allowed waiting time that satisfying the passengers would imply for drivers and/or passengers, said dynamically varying a value of said at least one weighting coefficient according to an acceptance rate of the ride sharing proposals by the users further comprising dynamically varying also a value of said at least one threshold according to the acceptance rate of the ride sharing proposals by the users. Paragraph Number [0029] teaches dynamically varying comprises performing a learning procedure based on history values of said at least one weighting coefficient and on the acceptance rate of the ride sharing proposals resulting from the minimization of the respective cost functions. Paragraph Number [0108] teaches for a binary classifier, when the real stochastic process is a Bernoulli process, such as in the case herein considered of acceptance feedbacks, a candidate prior may be the Beta distribution under Bayesian inference (See also Paragraph Numbers [0096]-[0096] teaching how weighted scores from both passengers and drivers as well as combinations are taken into consideration)).
Both Hummel and Borean are directed to ride dispatch based on a user request. Hummel discloses a ride dispatch service that assigns drivers and passengers together by matching their relative reputation scores. Borean improves upon Hummel by disclosing basing the rating upon an acceptance rate. One of ordinary skill in the art would be motivated to further include basing the rating upon an acceptance rate, to efficiently match both drivers and passengers with reliable drivers or compensate either the driver or the passenger based upon the reliability of the other.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of a ride dispatch service that assigns drivers and passengers together by matching their relative reputation scores in Hummel to further utilize basing the rating upon an acceptance rate as disclosed in Borean, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Hummel teaches a ride dispatch service that assigns drivers and passengers together by matching their relative reputation scores but does not explicitly teach matching drivers and passengers based on availability and schedules as described in the following citation from Cao:
identifying the passenger based on at least one of a phone number and a request history (Paragraph Number [0069] teaches the application manager can receive user input, location information 147 and other information (such as user information and/or historical information) to configure content that is to be provided by the UI component 120.  For example, the UI component can cause various user interface features to be output to a display of the computing device.  Some of the user interface features can be region-specific (e.g., based on the current location of the computing device) to display information that is particular to the region.  The user interface features can also provide dynamically adjusted content based on user selections provided via the user input. Paragraph Number [0070] teaches as an addition or alternative, the on-demand service application can determine the user's current location or pickup location (i) by using location data provided by the on-demand service system, (ii) by using user location input provided by the user (via a user input), and/or (iii) by using user info and/or historical info stored in one or more user databases. (See also Paragraph Number [0137])).
mapping the first taxi driver and the second taxi driver to the request for the taxi (Paragraph Number [0010] teaches a ride service network includes computer readable code for storing calendars for a plurality of riders; aggregating vehicle capacity and determining vehicle schedule availability; determining if a selected driver has an open time slot for the user; and scheduling an appointment time; a mobile device to receive a ride-sharing request from a rider, and a ride-sharing vehicle and including the mobile device coupled to the ride service network to pick up the rider. (See also Examples in Paragraph Numbers [0089], [0151], and [0205])).
predicting a schedule for the first taxi driver and the second taxi driver to drive the passenger to a requested location (Paragraph Number [0010] teaches a ride service network includes computer readable code for storing calendars for a plurality of riders; aggregating vehicle capacity and determining vehicle schedule availability; determining if a selected driver has an open time slot for the user; and scheduling an appointment time; a mobile device to receive a ride-sharing request from a rider, and a ride-sharing vehicle and including the mobile device coupled to the ride service network to pick up the rider. (See also Examples in Paragraph Numbers [0089], [0151], and [0205])).
the predicted schedule being determined by an algorithm that adapts to a change based on an evolving pattern determined by at least the received request from the passenger, the detected location of the first taxi, and the detected location of the second taxi (Paragraph Number [0096] teaches rideshare system 160 arranges and administers a rideshare transaction between a driver 102 and a passenger 104. The rideshare transaction occurs along a route 108 starting at an origin 105 and concluding at a destination 106. The rideshare system 160 determines a driver location 170 using the location capabilities of the driver device 114. The driver location 170 may be the origin 105 or any point along the route 108 as the vehicle 110 is in transit. A pickup location 172 is determined from the location capabilities of the passenger device 112. The rideshare system 160 include the monitoring of a trip location 174 as the passenger 104 shares the transport 110 with the driver 102. Paragraph Number [0285] teaches most recommendation engines use complex algorithms to analyze driver behavior and suggest recommended activities that employ personalized collaborative filtering, which use multiple agents or data sources to identify behavior patterns and draw conclusions. Many systems use expert adaptive approaches. These techniques create new sets of suggestions, analyze their performance, and adjust the recommendation pattern for similar behavior of drivers. This lets systems adapt quickly to new trends and behaviors (See also Paragraph Numbers [0071] and [0091]) (See also Paragraph Numbers [0248] and [0255] which teach rules derived from automatic generation machine learning... and/or a driver behavior)).
outputting a set of ranked matches comprising a first pair of the first taxi driver with the passenger and a second pair of the second taxi driver with the passenger (Paragraph Number [0089] teaches comparing the route nodes and vertices of one rider to those of another rider route to find compatible riders. For example, a first rider route having ten road segments is compared to a second subscriber route having nine road segments. Upon comparison of these two routes it is found that eight of the segments are common. In this example, the second subscriber would be added to the list of potential subscribers to be sent to the subscriber seeking a carpooler. In one embodiment, the percentage of nodes that are in common with the subscriber's route may be a parameter taken into account when compiling the list of potential ride sharers. For example, a first rider may be willing to accept a list of riders that have routes with eight of ten matching segments but a second rider may only accept a list of ride sharers having all ten matching nodes. After a list is generated containing riders with the same or similar routes, the system may next compare the preferences of the subscribers to generate the list to be sent to a particular subscriber. The list may include those other subscribers that do not fit a subscribers profile completely but may be within a certain degree of variance. Upon the completion of the searching, the list of ride sharers are sequenced and the paths generated and transmitted to the driver of the ride-sharing vehicle. The driver may then retrieve the transmitted list or may be notified by electronic mail or may be notified by an audible message sent to the vehicle and broadcast via the mobile device so for pick-up of the riders).
Both the combination of Hummel and Borean and Cao are directed to ride dispatch based on a user request. The combination of Hummel and Borean discloses a ride dispatch service that assigns drivers and passengers together by matching their relative reputation scores. Cao improves upon the combination of Hummel and Borean by disclosing matching drivers and passengers based on availability and schedules. One of ordinary skill in the art would be motivated to further include matching drivers and passengers based on availability and schedules, to efficiently assign drivers to riders based upon previously established schedules or general opening in a calendar.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of a ride dispatch service that assigns drivers and passengers together by matching their relative reputation scores in the combination of Hummel and Borean to further utilize matching drivers and passengers based on availability and schedules as disclosed in Cao, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable
As per claim 8, Hummel teaches:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system to cause the computer system to perform operations comprising: (Paragraph Number [0010] teaches the computing system includes one or more processors and one or more computer-readable media, the one or more computer-readable media storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to receive a request from a passenger for a ride from an origin to a destination).
The remaining claim limitations are substantially similar to claim limitations performed by the system in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 14, claim 14 recites the performance of a method that is substantially similar to the steps performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 9, and 15 the combination of Hummel, Borean, and Cao teaches each of the claim limitations of claims 1, 8, and 14 respectively.
In addition, Hummel teaches:
wherein matching the passenger to the first taxi driver and the second taxi driver based on the taxi driver score and the passenger score further comprises selecting a passenger and a taxi driver based on the taxi driver score and the passenger score (Paragraph Number [0046] teaches matching passengers to drivers and set prices for rides by generating a set of candidate drivers who could possibly give a passenger a ride. Paragraph Number [0051]-[0052] teaches the ride share platform matches a passenger with a driver only when the passenger bids more for a ride than the estimated cost required for the driver to provide the ride.  In such implementations, for any fixed bid that a passenger with a positive passenger reputation score makes for a ride request, the passenger is less likely to be matched with a driver than the passenger would have been if the passenger did not have a positive passenger reputation score.  However, a passenger can still achieve the same probability of receiving a ride by bidding an amount rd more for the ride when the passenger is trying to pay off a positive passenger reputation score of d. If a driver has a positive driver reputation score of d, the driver can pay off a fraction r of this reputation score according to at least two approaches.  Under a first approach, the ride share platform ranks the driver in the same way that he would be ranked absent a positive driver reputation score.  However, the compensation offered to the driver for providing the ride (assuming the driver is in fact offered to provide the ride at all) would be reduced by an amount rd. Paragraph Number [0099] teaches the ride share platform 110 can be configured to present offers to the candidate drivers in accordance with the priority order.  For instance, the candidate driver ranked highest in the priority order can be selected as a matched driver).
As per claims 3, 10, and 16 the combination of Hummel, Borean, and Cao teaches each of the claim limitations of claims 1-2, 8-9, and 14-16 respectively.
In addition, Hummel teaches:
wherein selecting a passenger and a taxi driver based on the taxi driver score and the passenger score comprises solving a function by applying one of a deterministic approach and a stochastic approach (Paragraph Number [0046] teaches some example ride share platforms of the present disclosure can match passengers to drivers and set prices for rides by generating a set of candidate drivers who could possibly give a passenger a ride.  A value index is then computed for each of these candidate drivers.  The value index for each candidate driver can reflect a total amount of economic surplus that would be generated if that driver gave the passenger the requested ride.  In some implementations, this value index will take into account, amongst other things, the amount the passenger is willing to pay for a ride (e.g., as reflected by a passenger's bid) and the cost to the candidate driver from picking up the passenger as reflected by, amongst other things, the length of the detour the driver would have to make to pick up the passenger. Paragraph Number [0099] teaches the ride share platform 110 can be configured to present offers to the candidate drivers in accordance with the priority order.  For instance, the candidate driver ranked highest in the priority order can be selected as a matched driver. (Examiner asserts that assigning based upon this priority order would constitute a deterministic approach to matching drivers and passengers based upon a function)).
As per claims 4 and 11 the combination of Hummel, Borean, and Cao teaches each of the claim limitations of claims 1 and 8 respectively.
Hummel teaches a ride dispatch service that assigns drivers and passengers together by matching their relative reputation scores but does not explicitly teach basing the rating upon an acceptance rate as described in the following citation from Borean:
wherein matching the passenger to the first taxi driver and the second taxi driver based on the taxi driver score and the passenger score comprises applying a weight to one or more of the respective taxi driver score and the passenger score. (Paragraph Number [0033] teaches finding a global maximum of the surrogate model, said global maximum corresponding to values of the at least one weighting coefficient that maximize the acceptance rate at the current iteration).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 5, 12, and 17 the combination of Hummel, Borean, and Cao teaches each of the claim limitations of claims 1, 8, and 14 respectively.
Hummel teaches a ride dispatch service that assigns drivers and passengers together by matching their relative reputation scores but does not explicitly teach basing the rating upon an acceptance rate as described in the following citation from Borean:
wherein assigning a passenger to the first taxi driver and the second taxi driver based on a conditional historical acceptance rate comprises calibrating an upper bound and a lower bound of the conditional historical acceptance rate (Paragraph Number [0033] teaches finding a global maximum of the surrogate model, said global maximum corresponding to values of the at least one weighting coefficient that maximize the acceptance rate at the current iteration. Paragraph Number [0099] teaches the values of the weighting coefficients c.sub.u, c.sub.e, c.sub.t and c.sub.r and the discriminating thresholds .theta..sub.A, .theta..sub.B, .theta..sub.C are dynamically updated according to an acceptance rate of the ride sharing proposals RSP by the RSS users (by acceptance rate meaning the number of times ride sharing proposals RSP acceptances happen, with respect to ride sharing proposals RSP rejections, over a predefined period of time or over a predefined number of received acceptance feedbacks) and, preferably, according to a reinforcement learning approach/procedure).
wherein calibrating an upper bound comprises determining a taxi driver for each corresponding passenger based on a matched passenger and taxi driver exceeding a threshold score (Paragraph Number [0036] teaches at each iteration, said receiving comprises receiving the acceptance feedbacks of the ride sharing proposals resulting from the minimization of the cost function further based on the values of the at least one threshold determined at the previous iteration, said global maximum further corresponding to values of the at least one threshold that maximize the acceptance rate at the current iteration. Paragraph Number [0099] teaches the values of the weighting coefficients c.sub.u, c.sub.e, c.sub.t and c.sub.r and the discriminating thresholds .theta..sub.A, .theta..sub.B, .theta..sub.C are dynamically updated according to an acceptance rate of the ride sharing proposals RSP by the RSS users (by acceptance rate meaning the number of times ride sharing proposals RSP acceptances happen, with respect to ride sharing proposals RSP rejections, over a predefined period of time or over a predefined number of received acceptance feedbacks) and, preferably, according to a reinforcement learning approach/procedure (See also Paragraph Number [0126])).
and wherein calibrating a lower bound comprises determining a maximal system acceptance rate based on the matched passenger and taxi driver not exceeding the threshold score (Paragraph Number [0093] teaches discrimination of the j-th passengers to be left without a ride takes place according to at least one threshold, preferably comprising at least one between an extra road threshold indicative of a maximum allowed extra road that satisfying the j-th passengers would imply for any i-th driver (the extra road threshold comprising, in the example at issue, both an absolute extra road threshold .theta..sub.A, in km, and a relative extra road threshold, .theta..sub.B, in percentage of elongation), and a waiting time threshold .theta..sub.C indicative of a maximum allowed waiting time that satisfying the j-th passengers would imply for any available drivers and/or for the j-th passengers themselves. (See also Paragraph Number [0126])
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 6, 13, and 18 the combination of Hummel, Borean, and Cao teaches each of the claim limitations of claims 1, 8, and 14 respectively.
Hummel teaches a ride dispatch service that assigns drivers and passengers together by matching their relative reputation scores but does not explicitly teach basing the rating upon an acceptance rate as described in the following citation from Borean:
wherein the conditional historical acceptance rate is generated as a probabilistic function of one or more of booking time, assignment time, weather conditions, booking locations, travel time, and waiting time (Paragraph Number [0028] teaches a number of passengers not assigned to any driver are discriminated according to at least one threshold comprising at least one between an extra road threshold indicative of a maximum allowed extra road that satisfying the passengers would imply for the drivers, and a waiting time threshold indicative of a maximum allowed waiting time that satisfying the passengers would imply for drivers and/or passengers, said dynamically varying a value of said at least one weighting coefficient according to an acceptance rate of the ride sharing proposals by the users further comprising dynamically varying also a value of said at least one threshold according to the acceptance rate of the ride sharing proposals by the users. Paragraph Number [0117] teaches the expected mean and variance of the full Bayesian approach in the case of the Beta distribution allow the application of the "Expected Improvement" method that enables automatic balance in the exploitation/exploration tradeoff. This method takes into account not only the probability of improvement (expected mean), but the magnitude of the improvement a point can potentially yield (variance)).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 7 and 19 the combination of Hummel, Borean, and Cao teaches each of the claim limitations of claims 1 and 4 respectively.
In addition, Hummel teaches:
wherein receiving a request for a taxi comprises the passenger requesting, through an electronic device associated with the passenger, a taxi to be dispatched to a location of the passenger (Paragraph Number [0024] teaches when a passenger requests a ride obtaining a passenger reputation score associated with such passenger, then determine a ride price that a passenger must pay to receive the requested ride based at least in part on the passenger reputation score associated with the passenger).
and wherein dispatching the taxi driver to the passenger comprises the taxi driver receiving, through an electronic device associated with the taxi driver, an instruction to proceed to the location of the passenger (Paragraph Number [0107] teaches if a matched driver accepts the offer, a notification of acceptance can be communicated to the ride share platform 110 from the driver device 140.  Upon receipt of the notification of acceptance, the ride share platform 110 can provide a notification to the passenger device 130 that a ride has been obtained.  The passenger can confirm the ride, for example, by interacting with a user interface presented on the passenger device 130.  Navigation information can then be communicated to the matched driver to coordinate the ride).

Response to Arguments
Applicant’s arguments filed 4/12/2022 have been fully considered but they are not persuasive/moot in light of the new grounds of rejection presented above.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 4/12/2022, pgs. 10-13). Examiner agrees with Applicant’s analysis and notes that the amended claim limitations properly root the claims in a technological solution to a technological problem. In addition, the iterations indicated provide for a practical application of the machine learning algorithms recited by the claims. Accordingly, the 35 USC 101 rejectio0n has been withdrawn.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 4/12/2021, pgs. 13-17). Examiner respectfully disagrees. Examiner notes that new citations from the Cao reference have been applied to the newly presented claim limitations as indicated in the above in the revised 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW H DIVELBISS/Examiner, Art Unit 3624